IN THE COURT OF APPEALS OF IOWA

                                  No. 18-0423
                             Filed February 6, 2019


IN RE THE MARRIAGE OF MAJA LIANA CLAYTON
AND SCOTT ELLIOTT CLAYTON

Upon the Petition of
MAJA LIANA CLAYTON,
      Petitioner-Appellee,

And Concerning
SCOTT ELLIOTT CLAYTON,
     Respondent-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Poweshiek County, Joel D. Yates,

Judge.



      Respondent appeals from an order denying his petition for modification.

AFFIRMED.



      Christopher A. Clausen of Clausen Law Office, Ames, for appellant.

      Reyne L. See of Peglow, O'Hare & See, P.L.C., Marshalltown, for appellee.



      Considered by Vogel, C.J., and Vaitheswaran and McDonald, JJ.
                                           2


McDONALD, Judge.

       Scott Clayton filed a petition to modify his child support obligation, seeking

to reduce the amount of his child support obligation. Maja Clayton, his former

spouse, filed a counterclaim, seeking to increase Scott’s child support obligation.

The district court denied Scott’s petition and granted Maja’s counterclaim. In so

doing, the district court made explicit credibility findings that Scott’s testimony and

evidence regarding his income was not credible. In contrast, the district court

found Maja’s testimony and evidence credible. Scott timely filed this appeal.

       On de novo review, see In re Marriage of Robbins, 510 N.W.2d 844, 844

(Iowa 1994), we affirm the judgment of the district court. The more credible

evidence, including the parties’ testimony, expert testimony, tax returns, and other

financial records, supports the district court’s findings regarding Scott and Maja’s

respective incomes. See In re Marriage of Knickerbocker, 601 N.W.2d 48, 51

(Iowa 1999) (“In calculating child support, the first step is to determine the parents’

current monthly net income from the most reliable evidence presented.”); Hillman

v. Cannon, No. 11-0367, 2011 WL 6670657, at *6 (Iowa Ct. App. Dec. 21, 2011)

(discussing evidence relevant to establishing a partnership); In re Marriage of Will,

602 N.W.2d 202, 204 (Iowa Ct. App. 1999) (explaining that “completed federal

and/or state income tax returns are the best evidence of income and tax liability”).

       We have considered each of the parties’ arguments whether or not set forth

explicitly herein. We affirm the judgment of the district court without further opinion.

See Iowa Ct. R. 21.26(1)(a),(d),(e). We decline Maja’s request for appellate

attorney fees. See Iowa Code §598.36 (2017) (allowing for an award of fees).

       AFFIRMED.